Citation Nr: 1307364	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
REPRESENTATION

Appellant represented by: Oliver Jahizi, ESQ

INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for PTSD.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

In January 2013, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  The Board remands the case for a hearing to be scheduled for the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.

Thereafter, perform any other development deemed necessary, review the expanded record, and reconsider the remanded claim.  If the remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the claim.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


